Citation Nr: 0702725	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable rating for temporomandibular 
joint (TMJ) syndrome.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The veteran had active duty from June 1988 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is with the greatest reluctance that the undersigned 
remands this case.  The appellant has requested a hearing at 
the RO.  The Regional Office personnel have done everything 
conceivable to accommodate this request.  Appellant has been 
scheduled for 4 hearings in the last year.  He has called to 
cancel all four, never providing an explanation, and was 
rescheduled each time but the last.

The report of contact concerning the last hearing did not 
indicate that the veteran wanted to be rescheduled.  It was 
noted that no good cause for cancelling the hearing was set 
out and the case was sent to the Board.

While at the Board, a letter from the veteran, requesting 
rescheduling was received.  It was indicated that appellant 
is a Boston policeman and that official duties had resulted 
in the earlier reschedulings.  It is also observed, however, 
that the report of contact concerning the April 2006 hearing, 
he did not know the day as the letter had been discarded.  
Nevertheless, the RO again rescheduled, trying to do the best 
for the appellant.

In view of the letter recently received, the undersigned will 
allow for one additional attempt to schedule the personal 
hearing to be undertaken.  Failure to report or further 
requests to reschedule will not be granted without evidence 
of good cause, specific to the date in question.  Otherwise 
this action will exhaust the opportunity for any additional 
hearing.

Appellant has contended that the examinations are not 
adequate.  He has been informed of the rating criteria, and 
review of the examinations seems to suggest that rating 
information is of record.  If appellant has received 
treatment since the examinations on file, he should provide 
information concerning that treatment, and records should be 
obtained.  Otherwise, information for assigning a rating for 
the appeal period appears sufficient as on file.

Accordingly, the case is REMANDED for the following action:

1.  RO should contact the veteran and 
offer an opportunity to identify any 
recent TMJ treatment that he has had.  If 
treatment is identified, records should be 
obtained if possible.  If significant 
change in condition is shown by the 
records, consideration should be 
considered to scheduling an additional 
examination.  If no treatment has been 
rendered, additional examination does not 
seem indicated.

2.  Appellant should be offered 1 
additional opportunity to report for a 
personal hearing at the RO.  Failure to 
report, or a request to reschedule must be 
accompanied with evidence of good cause 
specific to the date in question.  Failure 
to report, or a request to reschedule 
without specific good cause will exhaust 
attempts to schedule a hearing, and a 
decision will be entered on the evidence 
of record.

As appropriate, after the above, the matter should be 
reviewed by the RO.  If benefits sought are not granted, to 
the extent indicated, a supplemental statement of the case 
should be issued, and with appropriate procedures followed, 
the matter should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


